DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to the RCE filed 11/19/2020 and applicant’s arguments dated 09/10/2020.
Status of Claims
Claims 1, 11, 20, 23, 26, and 30 are currently amended.
Claims 3-5, 14-15, 24-26, 28, 32, and 34-37 were previously presented.
Claims 2, 6-10, 12-13, 16-19, 21-23, 25, 27, 29, 31 and 33 are canceled. 
Claims 1, 3-5, 11, 14-15, 20, 23-26, 28, 30, 32, and 34-37 are pending.
Allowable Subject Matter
Claims 1, 3-5, 11, 14-15, 20, 23-26, 28, 30, 32, and 34-37 filed 09/10/2020 are allowed.

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
With respect to the 35 USC § 101 rejection, the reasons for eligibility under 101 for the independent claims is in the limitation “electronically receiving, by the one or more processors, image data from a camera; based on the received image data from the camera, determining that the item is being used; based on the determination that the item is being used, reducing the quantity of the item in the inventory data; and based on the conditional action for the item and 
With respect to the 35 USC § 103 rejection, Applicant's added limitations to the independent claims from claim 23 “determining preferences for the user account that include a first weight for a first preference of the user account for a first attribute pertaining to shipping and a second weight for a second preference of the user account for a second attribute for a plurality of suppliers…determining a score for each supplier of the plurality of suppliers based on the first weight and the second weight”. The Examiner indicated in the office action dated 07/15/2020 that claims 23-25 are allowable if written in an independent form.
In conclusion, the pending claims are allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Shu-Jen Wang, Shih-Fei Liu, Wei-Ling Wang, “The simulated impact of RFID-enabled supply chain on pull-based inventory replenishment in TFT-LCD industry”, Department of Industrial Engineering and Management, National Chin-Yi University of Technology, Taiwan, ROC Received 28 February 2006; accepted 12 December 2006, Available online 2 June 2007.

2) Loo Hay Lee · Chulung Lee · Jie Bao, “The Impacts of an Electronic Marketplace with Multiple Independent Retailers for Smart Grocery Ordering Systems”, Published online: 9 April 2011 © Springer Science+Business Media, LLC. 2011.
The publication investigates the impacts of an electronic marketplace with multiple independent retailers for a smart grocery ordering system. Apart from replenishing products from suppliers, the system can also purchase/sell products from/to the electronic marketplace through ‘spot shops’. Both static and dynamic pricing models for the electronic marketplace are developed. An extensive numerical experiment is conducted and the results show that under both static and dynamic pricing, (i) the inventory cost of the aggregated supply chain is significantly reduced; (ii) each participant also enjoys significant cost savings from employing the electronic marketplace. Furthermore, the cost savings increase as the lead times from suppliers increase and/or the variability of their demands increases. The participants’ cost savings also increase as more participants employ the electronic marketplace.

Graduate School of Management, Ming Chuan University, 250 Chung Shan N. Rd., Sec. 5, Taipei 11103, Taiwan
Department of International Business, National Dong Hwa University, 1, Sec. 2, Da-Hsueh Rd., Shou-Feng, Hualien 97401, Taiwan
The publication discloses to establish a real-time purchasing environment, a methodology of analytic network process (ANP), technique for order preference by similarity to ideal solution (TOPSIS) and linear programming (LP) are effectively applied in the supplier selection process. ANP and TOPSIS are used to calculate the weight and give suppliers a ranking.
4) Agarwal; Amit D. (US 9324042 B2) discloses, the facility determines that a purchasing entity possesses an item, determines an expiration time for the item, and schedules, for a time preceding the expiration, a unilateral communication to the purchasing entity indicating that the item should be replenished. The facility can also manage automatic item replenishment, including determining a target date for replenishment of the item, transmitting to the purchaser in advance of the target date (when the purchaser is not engaged in an electronic shopping activity) a replenishment proposal, and ordering a replacement for the item. In some cases, the facility places an order within a predetermined tolerance of the target date without intervention by the consumer.
5) ASHRAFZADEH; FARHAD et al. (US 20100106626 A1) discloses managing inventory of consumables stored in containers including associating with a container a sensor configured to determine an indication of the amount of an attribute, such as an indication of an 
6) BASHKIN; LEONARD M. (US 20140297487 A1) discloses the storage container discussed herein provides authentication of a user, tracking of the inventory each user removes or returns, video/image capture of user during access of the storage container, wireless tracking of items housed within the storage container, among others.
7) Borsand; Steven F. et al. (US 7426490 B1) discloses orders are automatically sent to the market when certain user defined conditions are met. In particular, a trader can configure the trading application to automatically send orders for preset quantities at price levels with queues falling below a user-defined threshold.
8) Causey; Mark Edward et al. (US 20140006131 A1) discloses devices, systems, and methods for interacting with a home inventory system. Home inventory systems may include appliances and storages which take inventory of their contents. Home inventory systems may interact with mobile devices to alert users of necessary or desired products. Using location information, users may be alerted when their mobile device is within proximity of a necessary or desired product.
9) Connell, II; Jonathan H. et al. (US 20090204512 A1) discloses method and system for determining a restocking state of a product in a retail store. A method in accordance with an embodiment includes: acquiring an image of a current state of a product at an assigned shelf location; determining a remaining number of the product at the assigned shelf location based on the acquired image; comparing the remaining number of the product at the assigned shelf location to a predetermined restocking level for the product; and generating a restocking alert if 
10) Brunel; Benoit et al. (US 20130332207 A1) discloses the system is configured for customer to request the scheduling of at least one appointment, to schedule one or more appointments of a customer, to store the information related to the customer in a database, to manage the different intelligent waiting list and to confirm and notify the customer when an appointment is automatically assign. Generally, the system is configured to be used over a communication network such as the Internet to allow a customer to be electronically notified of the scheduling of an appointment. 
11) Dawson; Christopher J. et al. (US 7729951 B2) discloses a dynamic virtual shopping area based on user preferences and history. A method for providing a dynamic virtual shopping area in accordance with an embodiment of the present invention includes: capturing user preferences; and dynamically customizing a virtual shopping area for an avatar based on the user preferences, such that the avatar is presented with items the avatar is more likely to purchase upon entering the virtual shopping area.
12) Paullin, Andrew Rhodes et al. (US 20020161652 A1) discloses a system and method for inventory monitoring and control of household consumable items using at least one smart container. A smart container implements an ID tag and one or more sensors to determine the type and amount remaining of a household consumable item it contains. The modular nature of a smart container enables the system to monitor and control the inventory of such items wherever they are located within home storage areas. The smart containers communicate with a container interface unit, which in turn communicates with a logic processing unit that uses novel methods to monitor and control the inventory of any or all household consumable items.

14) Szabo; Robert M. et al. (US 7130814 B1) discloses a method to automate the replenishment of one or more items on a shopping list. The method comprising the steps of storing data representing an inventory of items for sale at the e-commerce site; storing one or more shopping lists, each for a plurality of consumers at the e-commerce site; storing the purchase history of the items purchased by one or more consumers at the e-commerce site; storing a predetermined periodicity of previous purchases of one or more items previously purchased from the e-commerce site by looking at a pattern of past purchase histories for one or more items; receiving a request from the at least one consumer for at least one of the shopping lists to build an active shopping list; reviewing the purchase history for the at least on consumer to determine if at least one item previously purchased from the purchase history has exceeded the predetermined periodicity including a shelf-life; prompting the at least one consumer to authorize the addition of the at least one item previously purchased, if the item has exceeded the predetermined periodicity; and adding the at least one item to the active shopping list if authorized by the at least one consumer. In an alternate embodiment, a computer readable medium and system is disclosed that corresponds to the method above.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications 


/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623